Development of the Community's railways - Certification of train drivers operating locomotives and trains on the railway system in the Community - Rail passengers' rights and obligations (debate)
The next item is a joint debate on
the report by Georg Jarzembowski on behalf of the European Parliament Delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council amending Council Directive 91/440/EEC on the development of the Community's railways and Directive 2001/14/EEC of the European Parliament and of the Council on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure (PE-CONS 3635/2007 - -, and
the report by Gilles Savary on behalf of the European Parliament Delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on the certification of train drivers operating locomotives and trains on the railway system in the Community (PE-CONS 3636/2007 - - and
the report by Dirk Sterckx on behalf of the European Parliament Delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on rail passengers' rights and obligations (PE-CONS 3637/2007 - -.
rapporteur. - (DE) Mr President, ladies and gentlemen, tonight we can all be satisfied with the overall result of the railways package. As rapporteur on the progress of Community legislation on the development of the railways I may not be particularly happy, but when we look at the results we have achieved in regard to passenger rights, in particular compensation payments for train delays and the Europe-wide certification of train drivers, we can on the whole be satisfied.
I want to start by discussing my own report. The good news is that as of 1 January 2010 the national rail networks must be opened up for use by all railway undertakings providing international passenger services, without any discrimination, whether the undertakings are public or private. That will finally create a European single market in cross-border passenger transport and open the way to more offers by a wide variety of railway undertakings, to the benefit of the customers. We expect the railway undertakings actually to make use of these new opportunities and to make customer-friendly and competitive offers, in relation particularly to air travel costs.
If that proves successful, we have a chance to revitalise cross-border rail transport. And this is where in a sense I am following on from the previous debate, for we will then also have an opportunity to reduce environmental pollution within the European Union.
One unsatisfactory result of the conciliation procedure is that because of the strong resistance by the Council it did not prove possible also to open up the national railway networks for national railway services, which means that the European internal market for railway services remains incomplete. To be honest, however, the reason for that lies in the vote we ourselves held in this Parliament on 18 January this year. The majority of Members voted in favour of the opening up of networks for national rail services too, but we did not reach the required qualified majority of 393 votes on that Thursday.
Nonetheless, in the conciliation procedure Parliament did manage to ensure that the new directive requires the European Commission to submit a report by 31 December 2012 in which it also proposes measures for further opening up the passenger rail market. For the record, I would ask Vice-President Barrot to repeat his commitment to submit a report by 31 December 2012 and also to take further steps to open up the rail market.
Parliament and the Council also reached agreement that we should certainly restrict the opening up of networks for cross-border services if that jeopardised the economic equilibrium of public and regional passenger services. That must not, however, lead to some form of protectionism, to a railway trying to protect itself from competition; restriction is possible only if a national government authority confirms, on the basis of an objective economic analysis, that opening up would jeopardise regional passenger services.
Unfortunately a further restriction slipped in during the procedure, which is that Member States may impose a levy for the benefit of public passenger and local services. Parliament did, in fact, succeed in limiting the levy so that revenue from it must not be greater than is really necessary for the performance of the public service. I honestly hope that - aside from one country, and even then I hope that will not be the case - Member States will in fact never make use of the possibility of restricting the opening up of the networks.
At any rate, I hope Member States will implement this directive without delay and that we will be able to offer more international passenger services here in Europe and give our citizens a chance to use rail rather than air transport when crossing borders.
I would now like to say a few words on behalf of my colleague Elisabeth Jeggle. Unfortunately, she is absent due to illness. First, Mrs Jeggle wanted to thank Mr Savary for the close cooperation between the shadow rapporteurs in relation to the third rail package and say that she is also very pleased with the results as regards the certification of train drivers.
We have managed after all to ensure that there will be a uniform European train driver's licence, for there is no point in opening up the networks if trains have to stop at borders to change drivers. We want a European internal market. We want European freight trains - here the networks have already been opened up - and now also international passenger trains to be able to operate regardless of national borders, because we want efficient rail services. In that regard, the introduction of a European train driver's licence is of key importance. Here we really can be satisfied with our legislation.
I would point out, however, that it is a question not just of train drivers but of all those entrusted with safety in rail transport. As you know, just as a plane cannot take off if there are not enough stewardesses because they are responsible for passenger safety in the event of an emergency, similarly we need conductors and other individuals on trains. We are not talking about the chef in the restaurant car but about railway personnel such as conductors and others who are responsible for passenger safety. Here we and the rapporteur have jointly managed to persuade the Commission to undertake to submit a report, two and a half years after the directive enters into force, on the possibility of introducing uniform European certification of those employees too, to ensure that we do not have any safety deficit in this area of international rail services either. Train drivers and other personnel must be properly trained.
We are glad that this train driver's licence also represents a step towards train drivers' mobility, for drivers who hold a European licence can also change their place of employment within the European Union as they please. We are being fair, however, which is why we jointly ensured that if a person who was trained in one railway undertaking voluntarily moves to another one, the training undertaking is entitled to compensation for the training costs.
I may say, on behalf of Mrs Jeggle, that we are very pleased with the outcome. There was good cooperation and she asks the House to approve the package as a whole.
rapporteur. - (FR) Mr President, allow me to say at the outset that I share the general satisfaction with this Railway Package.
We have come a long way. We had four texts when we set out and we have ended up with three. We started work in 2004 and here we are now in September 2007. In other words, we certainly took the slow train rather than the TGV. It has been a long journey but we are now at the end of the line. We have made it, I believe, thanks first and foremost to the considerable determination of the Members of this House and the fact that they pulled together: I refer particularly to all the parliamentary groups and to the three rapporteurs, who are with us today, but credit also goes to everyone, including the shadow rapporteurs, who did his or her bit.
We are also indebted to the European Commission, and I should like to thank Commissioner Barrot and his colleagues for their cooperation at difficult stages, because the conciliation procedure was extremely tricky and the odds appeared to be against us.
We are indebted, too, to the German Presidency and to the German Federal Minister for Transport, Mr Tiefensee, who invested considerable personal effort: he participated in a number of conciliation meetings and I believe that without his determination to succeed we should not have this Railway Package before us today. I am thinking in particular of the most problematic text, namely the proposal on passengers' rights. In that regard, I would also pay tribute to the work done by Dirk Sterckx.
The degree of resistance to rail passengers' rights is a somewhat curious thing. It is true that railways are different from roads inasmuch as they are subject to remote control. It is also true that delays can sometimes have a knock-on effect; it is true that security has to come first and that trains may be delayed for quite respectable reasons. Nonetheless, we are lagging decades behind air transport in this respect, and the obstacle we encountered was the tremendous conservatism of the European railway world: its tremendous resistance to passengers' rights - which was in the end overcome because we agreed to derogations that may leave us looking at implementation in 15 years' time, around 2023.
So, while we may be proud of this text, we have less to shout about with regard to the timetable: it is not really good enough, in my opinion, to introduce passengers' rights over a possible 15-year timescale if our aim - and it is our aim today - is to develop rail travel.
I must say that I am also personally pleased by the introduction of a European rail driver's licence - for that is what is meant by 'certification of train drivers'. It is a somewhat complex matter. Georg Jarzembowki outlined the details pretty well, and I believe that what we have before us reflects excellent work by the Members of this House on all sides. I am grateful to Mr Jarzembowki's group, which does not always take such an open approach on these matters but which, in this case, was particularly supportive. I should like to think that what has been achieved sets a good example because it came out of dialogue between both sides of the industry in question. It is, in effect, an example that can be held up to anyone doubting the capacity of the European Union to be a Union of its citizens. I think it deserves to be publicised.
Let me say, too, that I attach great importance to the commitment we have made - a commitment obtained by the European Parliament - concerning train staff responsible for security tasks. These people are not train drivers but they nonetheless save lives because, on board trains, it is their job to do so and it is very important that there should be a system of certification for them, even if it will naturally be at a different level from driver certification. I hope, therefore, that the clause incorporating that commitment, which we succeeded in having included, will be honoured.
Lastly, with regard to opening up and liberalising rail networks, I believe that if we are serious about creating a Europe-wide rail culture, we have to begin by accepting that other people's trains will run across our territory. That prospect is unavoidable.
For my own part, I advocate a staged approach. Not all of us will achieve the same level of readiness and, moreover, even when we have our impressive directives in place, there will be entire countries that will still not open their networks. I am thinking here of Ireland because it has no international lines, and possibly also of Finland because it is, to some extent, the end of the line and would be more inclined - quite legitimately - to open its network to Russia; and I am thinking particularly of all the countries that have different load gauges and different track gauges.
In other words, the big challenge and the first challenge, when we talk of creating a Europe-wide rail culture, is interoperability, and that is where we need to focus our efforts over the coming years. This Europe-wide rail culture will of course require directives about liberalisation but we need to begin by investing in the networks to make technical interoperability feasible. Opening the market to competition between France and Spain will mean little, because so long as we keep different track gauges we will not increase either freight or passenger traffic.
The report on certification of train drivers can be seen, in some respects, as a report on interoperability. What is required is social interoperability that will allow drivers from different countries to think of themselves as Europeans, rather than nationals of a particular state. It is my belief that if we can move beyond national cultures on the railways, then we shall be able to ensure that the railways have a future. As road traffic and air traffic continue to grow, that is an urgent task.
rapporteur. - (NL) Mr President, Commissioner, ladies and gentlemen, I am aware that mine was the most complicated of the three reports and that, as Mr Savary says, this was the hardest knot to unpick. All in all I think we reached an honourable compromise in our discussions with the Council. I should like to thank all those involved, more especially the shadow rapporteurs, Messrs El Khadraoui, Rack, Zîle, and others, together with the Chairman of the Conciliation Committee, Mr Vidal-Quadras Roca, who in my view conducted the negotiations most skilfully, and of course the German Presidency too, as Mr Savary already said; I think Mr Tiefensee and his people put in a lot of hard work on this and were most persuasive in the Council; thanks are also due to the Commission people, the Commissioners and their departments, because I think we had a lot of help from that quarter too.
What did we achieve? An honourable compromise, as I said just now. I think Parliament has made sure of a few important things here. First, we have basic rights for all rail passengers, something that was not at all our goal at the outset. These basic rights are: guaranteed personal security, liability of the railway undertaking in respect of its passengers, luggage, the services it provides, insurance; it also means that disabled people have the right to travel, without discrimination. I think we have secured something very important for all rail passengers here: the guarantee of personal safety for all rail passengers. These are guarantees that the railway companies are obliged to give everyone from the end of 2009.
The second important point, to my mind, is that we have made a difference where it mattered, not between international and national traffic, but between long-distance and local traffic, in other words on the basis of objective data within a single European market we have said, look here, for these passengers you have to do these particular things, and for others we can't; so we are making a different distinction from the one between national and international. I think that is not insignificant. For long-distance travel we have secured a system of compensation and assistance in the event of delays, which also covers people who regularly suffer delays, for example commuters and season ticket holders; we have assistance for the disabled at stations and on board trains, certainly on long-distance services and hopefully for all passengers as soon as possible; we have got provisions on the handling of complaints included in the directive. We have distinguished between urban, suburban and regional traffic, allowing for exemptions, but only when these have been defined by Member States and on condition that they are subject to scrutiny by the Commission. I think it is not unimportant for Member States to be able to say look here, we distinguish between regional routes on the basis of our own criteria. We have set out one or two very specific rules here.
That, I think, is what the European Parliament has achieved. I began by doing my best to convince the Commission to abandon its original distinction between international and national and we then managed to persuade the Council to do likewise. The first was easier than the second, I have to say. We met with a lot of resistance in the Council but we managed to steer quite a lot of things in the direction we wanted. But we have had to agree to the process being slower than we had actually wanted, for example the provision that allows a five-year exemption for long-distance services which may be extended twice more. But again, that exemption will only be allowed if Member States and railway companies can justify it to the European Commission. It is important, not only that an exception is allowed, but that it has to be justified.
All in all I think we shall have made significant progress by the end of 2009. Basic rights. We are starting a debate which railway undertakings and regulators in the Member States, cannot dodge any longer. They have to make a start, they must at last start talking to passengers, rail users, about what their rights are and how they are going to guarantee those rights; and I appreciate that it will be a very protracted debate. For a number of reasons railway undertakings are not always the fastest of operators, in some cases not just because of their history and corporate culture, but also because we are talking serious investment here, and that takes time. My view was that Parliament had to take account of that too. In any event, railway undertakings and Member States can now no longer avoid talking about quality improvements and better customer service.
I think the third package generally is a welcome step towards a European rail market. An open market, a dynamic market, in which different players compete for clients, which means they have to look after their clients too. My report on passengers' rights is a contribution to this, I think; Parliament's position has been that on principle all rail users are objectively to be regarded as equal. I think Gilles Savary's report on train driver certification is an important step forward. In an open market you need that kind of thing to ensure that trains can operate anywhere and that borders are no longer an obstacle. It is a pity that we did not do what we should have done in connection with Georg Jarzembowski's report and market access. That we continue to differentiate between international and national and are not doing the same for domestic rail services as we are doing for international transport, namely opening up the market and giving players in the relevant infrastructure as much of a chance as possible. I think Parliament has rather missed the boat there, or should I say the train. We all know why that was. I do not know if we would have succeeded in the Council, but it is a shame we did not go all the way with this, as the British put it so nicely.
I think Parliament has done what it could, Mr President; we pushed the Council hard to move forward, as far forward as possible. Would we have liked to achieve more? Of course we would, but I hope the majority of the House will accept that Parliament needed above all to get a decision taken here, that we have exhausted all our opportunities in conciliation and that we have achieved some progress on the European rail market which is important both for the travelling public and for the economy of the Union.
Vice-President of the Commission. - (FR) Mr President, ladies and gentlemen, on 19 and 20 June 2007, following long and tough negotiations, particularly on the question of passengers' rights, the conciliation committee finally reached agreement. Clearly, the agreement reflected effort on the part of all the institutions, but the European Parliament did contribute significantly in moving this third Railway Package forward. So I should like to thank Mr Vidal-Quadras, who led your delegation, as well as the rapporteurs, Mr Jarzembowski, Mr Sterckx and Mr Savary, and the chairman and members of the Transport Committee, who closely followed these issues and managed to achieve real advances on the text of the Council's common position, particularly in relation to passengers' rights.
I am pleased that the 'package' approach taken by Parliament and the Commission has been successful. It has enabled us to have these two texts adopted just two-and-a-half years after the Commission produced the proposals - even though the number of Member States practically doubled in the interval. I have to acknowledge, Mr President, that it was Parliament's tenacity which has resulted in the parallel adoption of the amended Regulation on public passenger transport services by rail and by road. It was by no means obvious two years ago that we would get this far. I extend my thanks to the House.
I should like now to outline briefly what has been achieved on each of the three texts. Let me begin with the opening up of the market in international rail passenger traffic. Two issues dominated discussions at the conciliation stage, namely the report that the Commission is to prepare on implementing the opening up of the international passenger services market and the levying of a charge towards the financing of public services. On the first point, Parliament was keen for the Commission's report to include the opening up of the domestic services market and to be accompanied by an appropriate legislative proposal. The conciliation committee came up with a compromise whereby the Commission's report will include an analysis of the prospects for opening domestic markets to competition. This will take account of experience in applying the rules on public services, and of the differences between Member States. If necessary, Mr Jarzembowski, the Commission report will also propose complementary measures to facilitate the gradual opening up of the market.
I am aware that, from your point of view, the compromise ought to have been more ambitious, but it has two advantages. It allows us to implement the new legislative framework, including the provisions for public services. It also sets a clear time scale for detailed analysis of the impact of this new legislative framework in all the Member States. So we will have an opportunity to consider the relevance of complementary proposals by the Commission.
The second focus of negotiation was the levying of a charge towards the financing of public services. A number of Member States hoped that all rail services within their territory, whether national or international and irrespective of their providers, would contribute collectively to the financing of public passenger transport services, via the levying of a charge. When the Council adopted its common position, the Commission accepted this as a possibility insofar as it was compatible with Community law. The compromise reached in the conciliation committee took on board several elements from Parliament's second reading. I am grateful to the parliamentary delegation for giving it their support and I can assure you that I am committed to completing this legislation to the best of my ability.
That brings me, Mr Savary, to the certification of train staff. Apart from the more or less technical questions that were easily resolved prior to the final meeting, two issues still had to be addressed: partial reimbursement of training costs if a driver left a company early; and the directive's field of application. The solution reached on the partial reimbursement of training costs was to ask the Member States to address the problem through national measures because, at the end of the day, harmonisation of their solutions was not essential.
With regard to the field of application, I think we have found the best solution. The European Railway Agency will commission a more detailed study of the profile and tasks of those members of staff on trains who contribute to their security. We will then be in a position to target our proposals more effectively for those staff, but you were quite right to highlight how extremely important this question of train crew certification is.
I will move on now, Mr Sterckx, to rail passengers' rights and obligations. The final phase of the negotiations focused on the field of application of the regulation on rail passengers' rights. From the outset, Parliament was keen to see these rights introduced for all railway services, including national services. However, a large number of Member States felt that this would pose major difficulties, particularly when it came to applying the regulation to local services, the characteristics of which are quite different from those of international or long-distance services.
In the end, the solution contained two key elements: a new distinction between types of service, and lengthy transition periods. The key parameters for application of the rules are now about long or short distance, with short-distance services including urban, suburban and regional rail links. So the regulation no longer refers to 'national' and 'international' services. This new arrangement, to which you made a substantial and skilful contribution, Mr Sterckx, enabled us to reach agreement on what had been the main sticking point.
This solution concerning the field of application has many advantages: it accords better with the internal market than the initially envisaged parameters depending on a national/international dimension; it gives the Member States more flexibility because, in defining at national level what constitute urban, suburban and regional services, within the framework fixed by the regulation, it will be possible to take account objectively of the dimension and structure of the territory in question.
The compromise has also deferred application of certain sections of the regulation for a transition period of five years, which may be renewed twice. This solution lessens the immediate burden on the railway companies, while retaining the obligation to transpose the rights that the regulation establishes into national law. This means there can be no let-up in the railways companies' efforts as they look to the future. I would remind you, too, that the regulation will include a minimum core of rights that will apply, without exemptions, from the moment that it comes into force. These rights concern availability of tickets, civil liability in the event of accident, passengers' personal security in stations, and non-discrimination in respect of passengers with reduced mobility. Quite a lot, in other words! It is a good outcome and it will enable us in future to offer rail passengers a better service.
Mr President, ladies and gentlemen, we have shown that together we can move things forward. Clearly this is just one stage. We will now have to attend to the proper application of the rules that Parliament and the Council have adopted. The Commission, in its role as guardian of the Treaties, will work untiringly to that effect.
Because I arrived slightly late, having come straight from Cyprus, I missed hearing the three rapporteurs, but I did catch Mr Savary's point that interoperability is vital to the Europeanisation of the railways. It is the price to be paid for shifting a proportion of our freight traffic onto rail - and we recognise today just how advantageous that will be, particularly in terms of our priority of tackling global warming.
Of course, this package is not perfect, but it has the great merit of being a reality and I cannot adequately express my appreciation, Mr President, of all the MEPs who contributed to its adoption; for us too, it marks the beginning of a new stage, in which I personally intend to invest considerable commitment and vigilance.
on behalf of the PPE-DE Group. - (DE) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, many of us probably know the story of the Captain of Köpenick, and many of us have also laughed at what happened. Yet that story was not and is not all that funny. Just because someone is wearing a uniform, that does not mean he can or should have or claim any powers.
It is not so very long ago that rail passengers in Europe, in our Member States, came across many little Köpenicks. The conductor was an official, the customer was not - he was subservient. European Community legislation has breathed a lot of fresh air into those quasi-government structures and there has been a great deal of change in the space of surprisingly few years. Monopolies and quasi-monopolies are slowly and increasingly becoming service industries more or less subject to competition. Passengers are acquiring rights. That is the subject I want to address.
In the Sterckx report the European Parliament set itself very ambitious objectives overall. Our key objective was to ensure that where possible all passengers are guaranteed the same or similar passenger rights, regardless of the train they are in; in particular, this must not be restricted to international travel. Parliament regarded it as unacceptable for people to be treated differently on the same train.
The compromise that was reached with difficulty during conciliation did not entirely achieve that aim, but it almost did. All passengers now have basic rights in very important areas: liability, rights of persons with reduced mobility, information, and then, stage by stage and at times unfortunately with very long transitional periods, further-reaching rights for all. The key achievements are something to be proud of, especially when compared to air passenger rights, another matter we consider important. They include fines, compensation for delays, improved access for persons with reduced mobility, wheelchairs, accompanying persons, and better information on all those aspects. This will continue to be a major task in future too, so that we can ensure that passengers can claim their rights even if people in uniform treat them dismissively or distantly.
One final word, to avoid any misunderstandings. As it stands, the new directive does not yet apply entirely to local services - urban, suburban and regional services. We will have to introduce separate rules for local public transport, to ensure that there too customers are treated like kings and not servants.
on behalf of the PSE Group. - (PL) Mr President, Commissioner Barrot, perhaps I could start by saying that our objective in the European Parliament and in the European Union is to serve the people well and, as regards transport policy, to try to provide some genuine opportunities for growth, to give railways a new culture of growth and development, giving them an entrepreneurial nature and organisation and new opportunities for market growth. The package that has been presented to us fulfils these two fundamental objectives. For this reason I would like to say right at the beginning that we shall be voting in favour.
I would like to talk about the report by Mr Jarzembowski. The first fundamental issue is the field of application of the new regulation, which relates to international railway passenger services. During the work of the committee we examined and discussed, including in bilateral discussions with the rapporteur, Mr Jarzembowski, the possibility of going one or even two steps further by liberalising national services too. However, we accept the scope of the regulation as presented to us, which covers international, not cross-border, services, with the possibility of picking up and setting down passengers between stations within every Member State. This is an effective and workable solution and we will vote in favour.
The second and more controversial area, also mentioned by Commissioner Barrot, is the possibility of introducing payments where there are negative consequences of liberalisation or threats to the efficiency and effectiveness of a country's passenger transport system and provision of public services. This point aroused concern and controversy. The proposed solution may work in practice and the Commission will, of course, have to work closely with the Member States.
By the way, we are having great difficulty with the Polish translation, which does not convey the meaning.
The third very important aspect is the report assessing the effects of this liberalisation in 2012. This is very important. We also agree that liberalisation is the right approach, though there is something of a difference between my Group's position on this and, for example, the statement made by Mr Sterckx. I would like to make it quite clear that this package forms a whole. The reports by Mr Jarzembowski, Mr Sterckx and Mr Savary mean that there really will be a new level of quality.
I would like to express my thanks and appreciation to the rapporteurs, Mr Jarzembowski, Mr Savary and Mr Sterckx. I think that we should also give special recognition to the approach adopted by Commissioner Barrot, the Directorate-General concerned and the German Presidency.
Of course in the next few years we might be able to see a synergy effect on the whole railway transport system in Europe, particularly passenger services. For this reason I feel very satisfied, even though as a representative of a new Member State I have a few concerns: if there is a free market for train drivers then we could start having a flow of drivers leaving the country, but perhaps it might also act as a stimulant.
on behalf of the ALDE Group. - (DA) Mr President, Commissioner, we in the Group of the Alliance of Liberals and Democrats for Europe have always wholeheartedly backed the EU transport strategy, which is aimed at strengthening rail transport, as regards both passenger transport and freight transport. The best tools for this are liberalisation and freer competition, which causes train companies to take a greater interest in the wishes of customers. Increased competition will pave the way for rail transport to become more competitive and financially sustainable, and at the same time we will secure equal competition in relation to other forms of transport. Road taxes will naturally be looked at with this in mind.
This year the first railway package came into force with the liberalisation of freight transport, and this evening we will consider the compromise concerning the third railway package, which will introduce further liberalisation, albeit far less ambitiously than we in the ALDE Group would have liked. On the other hand, passengers' rights have been secured, and an agreement has been reached concerning the common training of train drivers, who are, of course, a very important element in creating more efficient train operations across borders.
As my group's rapporteur on the Directive on the certification of onboard personnel, I would particularly like to thank rapporteur Mr Savary for the results that we have achieved. My group has particularly emphasised the fact that a reasonable solution has been found as regards financing. We are therefore glad that training costs will be refunded if a locomotive driver changes job shortly after completing his training. This training is expensive, after all, and we must not create a system whereby some rail companies are freewheeling and systematically avoiding paying their fair share of training costs by recruiting newly trained staff from other companies.
With regard to the personnel to be covered, we are satisfied with the fact that train drivers will be covered initially, while the question of including other personnel involved in safety will be assessed again in 30 months' time. It has been difficult to reach an agreement on which rail carriers should be covered by the passenger's rights. In Parliament we have maintained that national transport - and not just the 5% of passenger transport that crosses borders - should be covered. We succeeded in this, and a formula has also been found that ensures that passengers have fundamental rights. This is important. However, I have difficulty in understanding why passenger's rights cannot be extended to cover all rail operations. The work relating to this legislation and Parliament's proposals concerning passenger rights has actually inspired the rail companies in my own country, Denmark, to voluntarily implement rules on passenger compensation. This means that commuters are now also entitled to compensation when they are affected by delays, which does happen on occasion, of course. Commuters are very important; we will secure good conditions and ensure that they experience rail transport as a good alternative to other, more energy-intensive forms of transport.
It has been very apparent during the negotiations that the desire to alter the framework conditions for rail companies in the EU brings out strong emotions. On the one hand, we would all like to have more rail transport. On the other, there is considerable concern that national companies will be unable to cope with the competition. In addition, there is not always strong enthusiasm for change amongst either rail companies or trade unions. However, there are also some rail companies that are taking up the challenge and modernising and creating new organisational forms that secure effective door-to-door transport through the use of several modes of transport. This is the future too, of course. As politicians, we will establish frameworks that ensure that those who wish to provide competitive, effective and modern transport services have the opportunity they need to deliver. I fully understand those who are fighting to retain their old privileges, but this is simply not the agenda that we politicians must pursue. We will secure attractive, effective and safe rail transport.
I feel that the result that we have achieved is a step forward, and I would like to thank all three rapporteurs for their efforts. I would also like to thank Commissioner Barrot for his fundamental role in achieving a step along the path towards improving the efficiency of rail transport in Europe.
on behalf of the UEN Group. - (LV) Mr President, Commissioner, first of all I would like to thank all three of my fellow rapporteurs and also Mr Vidal-Quadras, head of the European Parliament's delegation during the conciliation procedure. Certainly, nobody is completely satisfied - not the rapporteurs, businesses, Parliament or the Council - but the best compromises are always those in which none of the parties can consider themselves to be one hundred per cent victorious. It seems to me that the European Parliament's most important success is the resolute position on passenger rights, and another gain is the term 'basic passenger's rights'- and it is particularly significant that this was achieved in relation to persons with special needs - as well as the achievement concerning the railway companies' liability for baggage. Certainly, we can express regret that the increased rights are entering into force in a limited way, and also at that fact that the entire package of additional passenger's rights in cities and on regional routes will, in the majority of countries, not be guaranteed for 15 years at the earliest. I am glad that competition is coming to international rail transport from 2010, according to Mr Jarzembowski's report, but even though a further step has been taken on internal transport, and there is at least a clear procedure under which the Commission must carry out analysis, this decision was not adopted with any deadline. Similarly, I regret two aspects: the first is that a few countries that are Member States, including my own country, Latvia, in fact have no international passenger rail connection with EU countries at all. As a whole, the operation of the entire package in the European Union is, as a result, partially restricted: it does not operate across the whole of the enlarged European Union and some Member States are, overall, little affected. A second point that I certainly regret is that it was not possible to achieve improvements on the issue of freight with regard to the quality of transport. I hope that this will happen in the future. I will end, though, as I began, with a positive thought - we have achieved a result, and particularly with regard to passenger rights it is undoubtedly a positive one. Thank you.
(DE) Mr President, Commissioner Barrot, the report now before us is a third-reading compromise and can broadly be described as a victory for the European Parliament over the Council, over the Member States that are often over-protective of their national rail authorities and shield them off. I must, therefore, compliment the three rapporteurs, Mr Jarzembowski, Mr Savary and Mr Sterckx. Following negotiations with the Council and the Commission, they managed to incorporate many of Parliament's demands at first and second reading into the final document. Passengers on European railways will now gain stronger rights, both domestically and internationally. As a frequent rail traveller, especially in Italy, that pleases me and I hope Trenitalia also has to introduce European standards.
I would like to give a small example that shows that things are not nearly as customer-friendly on Italian trains as Mr Rack described earlier, saying that much had already improved. Until about 20 years ago, a station with a catchment area of 20 000 inhabitants and almost twice as many tourists during the high season still had a ticket office that was always open and manned by officials. Since then, not only has the ticket office closed down but the station is now completely unmanned. There is a ticket machine in a very dismal area. Last summer it was out of order for weeks. A note was stuck on it regretting that it was out of order. Nonetheless customers were told they needed a valid ticket to board the train.
With that sort of service on stations it is quite incomprehensible why one cannot also buy a ticket on the train, as in other countries. Since a short while ago, anybody caught without a ticket on an Italian train actually has to pay a EUR 50 fine. I very much hope that deplorable situations of the kind on the Italian railways will soon become a thing of the past.
I could quote many other examples, particularly of information systems not working. I very much hope that the Swiss Federal Railways will be taken as a model. In Switzerland the passenger really is treated like a favoured customer whom the railway administration serves, instead of being regarded as a nuisance and often merely as a disruptive factor for the railway.
on behalf of the GUE/NGL Group. - (NL) Mr President, the three reports presented again at third reading as the third railway package are concerned with a variety of very different issues. The most pressing of these issues is the need for train drivers to be able to stay at the controls when crossing national borders rather than having to hand over to their foreign colleagues. From the point of view of train crews all three versions had room for improvement. But my Group is happy with the compromises reached by the rapporteur, Mr Savary, and we shall support version three in the vote.
On passengers' rights in international rail transport, we have let an opportunity slip. One area in which the European Union can do something useful is offering maximum safeguards for international rail passengers against the negative effects of competition, unnecessary fragmentation amongst rail operators and national short-sightedness. The European Commission put forward a good proposal to provide a good long-distance service, as before, in respect of ticket sales and information. Due to competition and cost-cutting that service is increasingly restricted to individual Member States and their immediate environs. Germany alone has a good system here and all other railway undertakings would do well to emulate its example.
At Mr Sterckx's instigation a majority of the House has markedly shifted the emphasis elsewhere. Far more attention is now being paid to compensation for delays in domestic rail services and far less to the steady deterioration in international services. In reply to passengers who complain that they waste time unnecessarily because they have to buy another ticket once they have crossed the border, the Commission says that it came up with a good proposal but that the European Parliament blocked it. Because there is no better alternative at the moment, and because we approve other parts of these proposals, we shall vote in favour of this end result. We shall continue to press for the improvements which formed the nucleus of the original proposal and which, sadly, are missing.
For my Group, the third part remains the most controversial. Not only now, but also in the two earlier railway packages Mr Jarzembowski has advocated more competition and the operation of market forces. That starts with international freight transport, but ultimately encompasses all rail traffic including domestic passenger traffic. This means that the poorer working conditions in freight transport by road and air also become the norm in rail transport. My Group thinks it should have been the other way round, leading to better safeguards in and regulation of road and air transport. We do not agree that competition is a better answer than good cooperation between national railway undertakings to the problems in international freight transport or even passenger transport. And we shall not be voting for these proposals in the third reading.
on behalf of the IND/DEM Group. - Mr President, harmonisation of railways across 27 states has very little attraction to the UK. Competition may be good for commerce, but you can leave us out, as we will deal with the economics of running our own service.
If the standardisation process necessarily involves change of track widths, widths of platforms or changes of voltage on electrified lines, as it will in some parts of the EU, then good luck to you all, but leave us out.
Such is the magnitude of legislation from this place on railways that we will be surprised if a private operator can be found who can jump through all the hoops at anything like economic cost.
We have only one rail link with the continent and this passes through a very useful tunnel. Bearing in mind that we are all being railroaded by these directives due to one single tunnel, it may lead some to say that the Channel Tunnel should be concreted up in the middle and the British and the French could then use their respective halves for the safe storage of nuclear waste. This would eradicate the expensive need to harmonise a rail link to the UK, as no rail link would exist.
Please try to control the endless stream of directives from this place. Or, to put it another way, railways run on sleepers; what a pity this place does not run on similar lines.
on behalf of the ITS Group. - (FR) Mr President, Commissioner, ladies and gentlemen, it is well known that rail transport has always been the poor relation compared with road transport. Indeed, with regard to goods traffic, rail has been losing the battle in every country in Europe.
I am pleased to say that the situation today looks set to improve, particularly since the Commission's decision - as part of the first Railway Package - that at least 40% of spending on transport should go to the railways.
Infrastructure, in particular, needs to benefit from this spending because all the closures of non-profitable railway lines have resulted in road transport taking over a significant proportion of both freight and passenger traffic.
Of my colleague Dirck Sterckx's report concerning rail passengers' rights and obligations I would say that it is essentially sound, focusing as it does on the protection of passengers, with measures including compensation when trains are late, a right to transport for people with reduced mobility, and carrier liability for passengers and their baggage.
However, one point of major importance to all families appears to have been completely lost in this report. I am talking about the right to reduced ticket prices for large families. Certain Member States of the Union already have this system whereby a card entitles large families to reductions of between 50% and 75% depending on the number of children - France is one example - yet curiously there are no proposals or even plans for such an arrangement in the draft regulation. However, if we want to step up the development of passenger traffic on the railways, this measure, which is attractive not only financially but also in terms of savings on travel time in comparison with road transport, would undoubtedly give us a strong card in the rail-versus-road battle.
(PL) Mr President, Commissioner, I do not know if the same sayings are used in other countries, but in Poland people say that the railways are a state within a state, or that no one has yet won a battle with the railways. It is therefore even more welcome that, after a great deal of work, the third Railway Package is coming into force and that the ordinary citizen will be able to win a battle with the railways, if, of course, they are in the right.
All of this is thanks to the fact that we are approving something that could be called a charter of fundamental rights for the railway passenger, i.e. basic passenger rights. These include the right to obtain information about one's rights, which is very important, the right to insurance and compensation and even the right to free movement for the disabled. This is an issue that requires particular attention and should be carefully monitored. It should apply equally to small railway stations and to regional ones.
There are of course those among us who would like these rights to be more extensive and less restricted. We are introducing certain limitations. I would not, however, like to hide my satisfaction at what we have achieved. I am certain that, knowing the determination of the European Parliament, we shall not stop at this point and we shall gradually act to extend these rights.
I would like, therefore, to congratulate all the rapporteurs, the members of the Conciliation Committee, the Council and the Commission. I would like to congratulate them because I believe we have taken a great step forward. It is an important step, because it is a step forward for the people.
(NL) Mr President, Commissioner, ladies and gentlemen, I too should like to start by thanking the rapporteurs and everyone in the Council and Commission who helped to secure this outcome. We have reached the end of a very lengthy process and the result, naturally, is a compromise which does not make anyone a hundred percent happy but does not make anyone a hundred percent unhappy either. We all want the future for rail transport to be rosy, but we disagree rather on how this is to be achieved. I would repeat what I have said on this before, namely that I do not see liberalisation alone, always, in all circumstances, as a miracle solution. On the contrary, in many cases it will bring additional problems, certainly if it interferes with the public service obligation at local or regional level.
What does work - as the railway undertakings in a number of Member States show - is additional investment in comfort, punctuality and attractive pricing, and that of course requires political commitment. Speaking personally, I am especially glad that we have successfully approved an equally important proposal on the liberalisation of rail passenger transport. We want to open up the market in international passenger transport and make it more attractive, but without fully liberalising domestic passenger transport. Opening up the market also means cabotage, but it can be restricted slightly if this cabotage right jeopardises the economic balance of public service contracts. I know that a majority of my colleagues, admittedly not a qualified majority, were in favour of liberalising national passenger transport but, whilst that might perhaps be problem-free in some countries, I am convinced that in some other situations it most certainly would create problems, not least due to the big differences in the density and structure of rail networks; so an approach tailored individually to each Member State has to be adopted. This Directive, in conjunction with the Regulation on public service obligations, will provide a sound legal framework for this kind of customised approach.
On the matter of passengers' rights it is clear that Parliament was keen, across party lines, to be a little more ambitious and to secure a higher level of rights for all rail passengers Europe-wide. The fact that this remains de facto impossible for urban and regional transport is regrettable. It is also unfortunate that long-distance domestic transport can enjoy exemption from this Regulation for up to 15 years, but it is certain that within two years all passengers on international trains will have a number of basic rights and that some Member States will emerge as trendsetters by making good use of the lengthy transitional period. And we must give every encouragement here: Europe's mills grind slowly, but they grind. Little by little we shall improve passengers' rights. Bearing in mind what a regulation on passenger rights in air travel has achieved, I urge the Commission to carry out the necessary assessments without undue delay and take any initiatives needed to close any back doors, so that this Regulation does not fail to deliver on its promises.
Lastly, Commissioner, please publicise the content of the regulation promptly and on a wide scale so that all rail passengers are properly informed of the rights they have now acquired.
(PL) Mr President, Europe is supposed to be for the people, the citizens, and not for the political classes, for the elites, or the chattering classes. Recently the European Parliament forced through a reduction in the prices of international telephone calls from mobile telephones. This was a concrete achievement.
Today we have a similar opportunity to take direct action on behalf of Europeans from the 27 Member States, on behalf of European railway passengers, who, from 2010 or 2012 will be able to travel more easily in their own countries and throughout the European Union. This is another concrete step forward. It is similar to the change concerning passengers' rights to financial compensation for delayed trains. Today the situation in the European Union from this point of view is certainly better than in India and Russia (I have personal experience of these), but the European taxpayer is still unable, in practice, to demand compensation if the railway works badly. I would like to remind you that last year Parliament, acting with the Commission and the Council, fought to have similar compensation for airline passengers. This was another concrete achievement by the European Parliament. For railway passengers we are talking about 25% of the ticket price for a delay of less than two hours and 50% of the ticket price for delays of over two hours. These proposals are far more significant for Member States than sterile political disputes, even on the subject of the constitution.
(CS) Ladies and gentlemen, regarding the controversial proposal by Mr Georg Jarzembowski, in the approved text we have succeeded in allowing passengers to be picked up or set down from trains at any station on an international route, including stations located in the same Member State. I trust that it will by extension be possible to apply this provision to international bus services. This issue was actually the subject of several international disputes recently.
Regarding the report by Mr Savary, I am pleased that it includes the rights of the social partners and specifications for interoperability. However, problems concerning the financing of training, the choice of examiners and examinations for train drivers still exist. As far as language skills are concerned, it is essential to insist on certain minimum requirements in order to ensure transport safety.
Regarding the report by Mr Sterckx, I appreciate the request for the introduction of non-discriminatory access rules for persons with reduced mobility and cyclists. Although the text also lays down a range of clearly defined technical requirements, I am not pleased that unlike the Swiss railways we talk about penalising rather than efforts to satisfy the demand for a transport service. All of the above measures should be reassessed within two years of their introduction; this is crucial in my opinion. We will vote against the first report and in favour of the other two.
(NL) Mr President, in my earlier contribution to the debate on this third Railway Package I intimated that not every outcome from this dossier would delight me. Several months down the road my conclusion is that the agreement reached with the Council represents a constructive step towards further completion of the European rail transport market, in several important respects. Realisation of the single rail market regularly encounters practical difficulties, and with this package we have eliminated some of them. For a long time it was uncertain whether Parliament was not going too fast in seeking an agreement between Council and Parliament, whether it was not addressing problems which did not actually exist or which, if addressed, would throw up fresh problems. I am thinking above all of liberalisation of the domestic passenger transport market and the achievement of rules on train crew certification. The end-agreement between Council and Parliament reflects a good balance between efforts to resolve existing problems and a realistic scenario for the future as regards expanding the scope of the present agreements.
On the whole issue of market access the most important thing is that account should be taken of existing contracts. That will enable otherwise inevitable breaches of contract and related claims to be avoided. The idea of the levy to finance public service obligations is acceptable under current conditions. Compared with the agreements on market access and certification the scope of these agreements on passengers' rights is as broad in principle as it can be. In view of the reciprocal agreements in the sector I think that is a good thing. The agreements reached are largely a reflection of voluntary agreements in the sector and that is something I warmly welcome. As a keen cyclist I am especially pleased by the provisions for carrying bicycles on the train. These will hopefully make a real contribution towards easing congestion problems. It is a fine example of co-modality in passenger transport.
In conclusion I must thank the rapporteurs for their hard work and congratulate them on the outcome. Thanks to their efforts we are a little closer to a common European rail market. My thanks too, of course, to the German Presidency and to Commissioner Barrot.
(PT) Despite the fact that trains continue to offer a safe, environmentally-friendly means of transport, capable of carrying large volumes of goods and passengers comfortably and speedily, with a high quality of service, the truth of the matter is that an open, competitive railway system in the Community area is still a long way off.
Liberalisation is the only way to achieve the right financial and technological conditions for attracting investment and to provide the necessary impetus in order to make the railways more attractive and efficient and to achieve greater interoperability. The negotiation of the Third Railway Package is another step in this direction and we hope that the combined will of the Council, the Commission and the Parliament reflected in that package will send out a strong and coherent political message, a message which is capable of mobilising the long-term investment which this sector needs.
I would like to congratulate our fellow Members, Mr Jarzembowski, Mr Savary and Mr Stercks, for their excellent work which has enabled us to discuss principles and guidelines today in relation to various matters. For example, the matter of access to the market for international passenger services by rail from 2010 and the question of agreement in the sensitive area of the charges to be applied to international passenger transport services, where it is necessary to safeguard both the financing of the relevant public service and the economic viability of transporters. It should be noted that this process will now be followed up because the opening up of the railways market is to be the subject of a new Commission communication, scheduled for 2012.
Likewise, in the field of certification of train drivers, notable progress has been made over certificates and licences which in future, thanks to the Parliament, will certainly cover all train crew dealing with safety and, finally, there has been significant progress in the complex area of passenger rights and obligations with regard to compensation for delays and guaranteed mobility, for example, with a view to improving the efficiency and attractiveness of international passenger transport by rail.
Mr President, we all know that there is a very long road between the drafting of legislation and its full implementation and it is that road which we must travel if we are to achieve dynamic and coherent development of this mode of transport.
(ES) This evening marks a new stage in the modernisation, indeed Europeanisation, of rail transport, with the establishment of common ground rules. Mr Jarzembowski's report, which carries out Parliament's mandate to the full, shows that an agreement has been reached that is satisfactory for all parties, despite the present imbalance between countries that have open networks, those that have put time and effort into modernising their infrastructure - in Spain, for example, with regard to the track gauge problem - and those who need more time to achieve the minimum level required in order to compete on equal terms.
All in all, it is extremely important that the final agreement reflected in the Jarzembowski report preserves the Commission's right to decide what proposal it will submit for the final stage. In this sector, secure and sustainable as we know it and want it to be, it is essential that we proceed in a secure and sustainable manner.
We believed the most difficult part would be the opening-up of the rail networks; in the end the human aspect proved the most complex. What is important is not simply the agreement on train drivers as such, but the fact that Mr Savary succeeded in establishing quickly and firmly the conditions for trains to be driven by drivers who have their training and certification in common. And we also have a promise that other crew members will be able to operate under the same or similar conditions in the not too distant future.
As I was saying, what proved most difficult in the end were the rights and obligations of rail passengers. To have reached agreement that these will apply to national as well as international rail travel is a fundamental achievement. Our citizens would not have understood that something should be agreed at international level when they have to put up with these conditions daily at national level. While not as comprehensive as we would have wished, a secure basis has been established for the rights of all passengers to prompt and efficient information and assistance.
We know this is not enough. We want to go further, and campaigning organisations - particularly, in my country, the National Organisation for the Blind - have asked for more. We must continue, but we believe that this evening with the Sterckx report we have opened up a promising avenue for progress.
As we conclude this stage, an equally promising stage is beginning that requires our full commitment. We still have to deal with interoperability, all the safety aspects that need to be strengthened and Europeanised, and the task of putting flesh on the bones of the Agency.
Finally, there remains the great challenge of a European rail network for goods transport - the Commission's forthcoming proposals for a dedicated goods transport network - and all the logistical support required in order to make the European nodes that are being established today into a real transport network for the future.
(PL) Mr President, I would like to thank Mr Jarzembowski for his work in preparing a text for a directive of the European Parliament and of the Council amending the Directive on the development of the Community's railways and on the allocation of railway infrastructure capacity and the levying of charges. The text of the directive was agreed through the conciliation procedure. This directive will be important for the continuing development of the Community's railways, for passengers and for freight traffic.
The railways, which are already two centuries old, are becoming more important in today's world because of environmental protection as well as congestion on the roads. The problems as regards developing rail transport will be funds for modernisation and for constructing and equipping new networks. In order to achieve harmonious growth, poor countries will need considerable financial support. The text that has been agreed for the new directive will have a positive impact on further growth in the railways.
Mr Savary's report on the rights of train drivers and Mr Sterckx's report on rights and obligations cover further issues relating to railway transport. I would like to congratulate them on their work.
(EL) Mr President, the third rail package agreement is another step towards selling off the people's wealth. Public property is being sold to capital in order to multiply profits at the expense of the working classes and to increase their exploitation.
The regulation of rights and obligations contained in the package is no more than sugaring the pill of passenger transport deregulation. Railway workers have expressed their vehement opposition to the deregulation of rail transport both in the two previous packages and in the present one.
We, the MEPs of the Communist Party of Greece, are opposed to the selling off of the railways, especially in Greece, where rail transport is far removed from the people's needs and in many cases continues to operate with obsolete infrastructure and equipment.
We side with the workers who are fighting for the development of public transport. We need a public rail service guaranteeing safe, high-quality transport, which will both meet the current needs of workers and be environmentally-friendly.
We will therefore vote against the agreement between the European Parliament, the Council and the Commission. We point to the responsibility of the EU and the governments of the Member States in this anti-popular policy and in the plundering of the people's wealth by capital.
(DE) Mr President, Commissioner, ladies and gentlemen, as one of those who started the collection of signatures entitled 'One Million for Disability' I encouraged men and women throughout Europe to actively support people with disabilities. In early October the signatures will be handed over to the Presidents of the European Commission and the European Parliament to urge them also to do more to support a social Europe. Today, almost on the eve of that occasion, we are debating the third rail package, which is also and from my point of view very specifically concerned with the rights and obligations of rail passengers.
A substantial part of the regulation focuses on the rights and obligations of persons with reduced mobility, whether as a result of age, disability or any other factor, and - particularly noteworthy - of any accompanying persons. They have the same right to freedom of movement, freedom of choice and non-discrimination as all other citizens. It has been a great victory on the part of the European Parliament that this part of the rail package will apply not only to international but also to domestic services. That expands all rail passengers' user rights and improves the quality and effectiveness of rail passenger services.
It means all travellers have a right to information about rail services both before and during the journey. Gradually all buildings and vehicles will also be made accessible to persons with reduced mobility. Passengers will have more rights to compensation and assistance in the event of delays, missed connections or cancelled trains, and the complaints procedure that was lacking in the past will create trust between passengers and service providers. All those factors will make using the train more attractive.
Unfortunately, Member States can still apply temporary exemptions, yet this result does mean we are safely on the right road. Now the Member States can prove how serious they were in March this year when they signed the UN Charter on persons with disabilities. I expect my country, Germany, to set a good example in transposing the rights of persons with disabilities. I thank the rapporteurs and all those who conducted the negotiations during the conciliation procedure and recommend endorsing this package.
(PT) Mr President, Mr Barrot, rapporteurs, ladies and gentlemen, the certification of train drivers is an important step forward Community transport legislation, one which is capable of kick-starting the revitalisation of the Community rail network, and Gilles Savary has played a vital role in this process.
It is also possible to promote use of the railways by creating incentives for improving the quality of service and by reinforcing the rights of drivers and passengers, thereby favouring modal equality. The revitalisation of rail transport in the European Union makes an important contribution towards a sustainable transport system and towards the creation of the single European market. This legislation will therefore strengthen the railways component of the single market, especially as regards international passenger transport, an area which is covered by the proposal for a directive to open up the market for international passenger services by rail.
Procedures have also been laid down for certifying train drivers in the European Union and the legal provisions which we have been debating also strengthen the rights of rail passengers, hence the importance of discussing these three reports and three directives.
The report on a joint text approved by the Conciliation Committee for a directive of the European Parliament and of the Council on the certification of train drivers operating locomotives and trains on the rail network in the Community therefore establishes specific legal provisions recognising professional attainment with a view to ensuring the mobility of train drivers throughout Europe and at the same time improving the mobility of international rail travel in the European Union. These are positive steps which are to be welcomed.
Mr President, ladies and gentlemen, the measures needed to achieve interoperability have been thoroughly examined by harmonising the legislation concerning the training of train drivers and their certification, which is also a very positive step. Significant progress has therefore been made towards achieving the railways component of the internal market by providing a clear guarantee of the rights of workers, undertakings and passengers, who are after all the European citizens who elected us.
Finally I would like to congratulate the rapporteurs Dirk Stercks and Georg Jarzembowski and, last but not least, Gilles Savary, for all their hard work. Thank you very much, ladies and gentlemen.
(NL) Mr President, sincere thanks to the rapporteurs and to Vice-President Vidal-Quadras Roca for their hard work in securing a successful outcome on this complicated third Railway Package. Some of the rapporteurs, Mr President, may feel they have to make the best of a bad job, having hoped to achieve far more, but I think the result we have is commendable in all respects. It is a positive development that all rail passengers in Europe now have a number of basic rights. The ability and the right of people with reduced mobility to travel are now much better regulated. It is also good that additional rules on long-distance travel have been made compulsory, but those rules are not appropriate for urban and regional transport, so it is good that these have been exempted and will come under a different set of rules.
Mr President, we have had a substantial debate on the liberalisation of rail transport. Not only with the Council, but here in Parliament too. I am happy with the outcome. Liberalisation was the right way to go on international rail transport, but not on national rail transport.
Mr President, the differences between Member States are too great to impose the national liberalisation of domestic rail links in a 'top-down' manner from Europe, because busy regional networks are fragile and there has to be scope for putting put these out to private tender. That too is a form of competition. I am happy with that outcome. It is cautious competition, but appropriate to these complex networks, I think. Mr Barrot says the Commission will be analysing prospects for the further liberalisation of domestic passenger transport; I expressly urge him to include in that analysis the question of putting networks out to private tender and how far that may benefit the operation of the market.
(HU) Thank you very much, Mr President. Ladies and gentlemen, I would first of all like to welcome the fact that the inter-institutional Conciliation Committee has managed to reach agreement, and that the market in international rail passenger transport services within the European Union will therefore be opened up in 2010. Liberalisation is a good move ... (the President interrupted the speaker); open competition is a necessity in the passenger transport services market. It will not only contribute to implementing rail transport reform, but at the same time will create the kind of competitive situation in which the main winners will be the consumers themselves.
However, we cannot just go straight ahead and force national rail companies into free market competition, since several Member States' rail companies are facing financial difficulties. In addition, their infrastructure is often exceptionally underdeveloped. We therefore need to support their development efforts and we must allow them time to become competitive so that they are able to hold their own in the battle to win passengers.
Alongside liberalisation, it is at least as important to enhance passenger confidence in rail services by improving, extending and internationalising passenger rights. The new legislation means that rail service providers will have to assume greater responsibility. Harmonisation of EU legislation on the rights and obligations of passengers, information, assumption of liability for passengers and their luggage, the issue of compensation, handling of delays and provision for passengers with reduced mobility are all things that increase safety and at the same time enhance the reputation of rail service providers.
It is an ambitious goal, but absolutely essential for facilitating development of the European high-speed rail network and cross-border operating arrangements relating to it. At the same time, it also increases confidence with regard to domestic rail passenger transport.
Increasing efficiency and improving rail network and service quality are truly fundamental not only in terms of developing a sustainable transport sector but also in terms of overcrowding and air pollution. Of course, alongside the new legislative package, in the interests of improving quality we must also ensure that the directive is appropriately transposed into national law. In view of these issues, the implementation report due in 2012 will be especially important, as will the companies' annual reports.
In conclusion, I would like to thank the rapporteur for his work and all those who contributed to the success of the negotiations; thanks to you we will at last be able to vote on this issue tomorrow. Thank you very much for your attention.
(DE) Mr President, I too would first like to thank the rapporteurs for their work - it was no easy job. After all, the third rail package is the continuation of a long process of opening up the European rail sector to competition and harmonising standards in Europe.
Like many earlier speakers, I particularly welcome the proposed regulation on the rights and obligations of passengers. Here, for the first time, uniform rules are being introduced throughout Europe to strengthen passengers' rights. As Mr Koch very clearly explained, among other things the regulation covers the provision of suitable access to trains, stations and platforms for persons with reduced mobility. It covers liability in the event of injury or death. It covers the creation of a system of compensation for train delays and cancellations. It is high time that not just air passengers but rail passengers also acquire minimum rights.
It is only at first sight that this regulation appears to place a burden on railway undertakings. In the end, granting passengers minimum rights makes the railways more attractive. Strengthening passengers' rights makes a considerable contribution to promoting rail travel, which will result in an increase in the overall share of this mode of transport. Travel by rail is finally to become a real alternative to flying within Europe. That is important in terms of the climate issue.
The Commission proposal provided for the introduction of passengers' rights only for international rail travel. I am glad that we managed to ensure that its scope is now extended to all rail passengers, especially of course to domestic railways and not just to passengers in international rail services. It is after all incomprehensible for a passenger on a train from Cologne to Brussels to enjoy passengers' rights while someone taking a train from Frankfurt to Cologne is not entitled to the same rights.
It is a pity, though, that we have to be satisfied with the compromise of possibly having long transitional periods before these rights are implemented. The consumer will not understand that.
(RO) Mr. President, this legislative package has a truly European connotation, both in principle, and in essence, although it still keeps the designation "international”, while militating for the internal market development. For this stage, a distinction is still necessary and is an important step in creating an integrated railway network in the European Union.
Member States have the possibility to more efficiently amortize their long term investments, which are absolutely necessary for special infrastructure. The services maintenance and quality costs may decrease to the benefit of passengers who, in their turn, will have the freedom to choose between commercial services and public services, at the same time having their rights guaranteed. Moreover, by cabotage, all passengers can have access to competitive services.
Nevertheless, we have to admit that, in the new Member States, such as Romania, operations still go ahead under disadvantageous conditions. For this reason, liberalization must be analyzed and approached differently from case to case, focusing on improving interoperability and cooperation in transborder sectors, as well as by reexamining priorities within the instruments of financing investments in special infrastructures.
Moreover, the Union has to prepare for the true challenge: to create a functional integrated network with the railway systems of neighbouring countries, by Trans-European Transport Networks and by Pan-European corridors, observing the expansion and facilitation of access to Central and Eastern Asia. I specify that there is a risk of the appearance of false jobs, generated by the relocation of the workers of a neighbour operator to a new operator. Therefore, a balance must be found between competitive economic policies and social policies.
It is also necessary to discourage any distortion of competition. First of all, this can be done by transparency, as well as by preventing the creation of a monopolist alliance at the level of big railway operators that could block the access of new operators to the market because, in the end, the passengers are the ones who suffer.
Vice-President of the Commission. - (FR) Mr President, I should like to thank all the speakers, whose contributions illustrate the extent of this shared desire to develop the use of our railways significantly. For the benefit of Mr Jarzembowski and Mr Savary, I would add that the Commission has undertaken to present a report 30 months after the directive has been adopted, with, if necessary, legislative proposals based on the European Railway Agency's recommendations.
With regard to the certification of train drivers, our aim is to create a Europe-wide rail area and so, of course, we want to promote mobility for railway personnel. Obviously, ladies and gentlemen, all this will work only if the Member States supply the necessary investment because we cannot have a successful railway policy until we make the trans-European networks a reality, and guarantee interoperability on all the major lines, notably through the ERTMS. Clearly the duty to invest is crucial. Investment is the price to be paid for giving full effect to the texts that you are about to adopt.
In relation to freight traffic by rail, there was, indeed, an initial proposal for a regulation on compensation for failure to meet commitments on service quality in this sector. Subsequently, while recognising that the aims were sound, Parliament and the Council decided that the measure proposed was inappropriate. Nonetheless, I have to say that I will continue to pay close attention to the development of freight traffic on the railways. I am still concerned about problems of punctuality and the reliability of goods transport services by rail. So I will submit a report towards the end of 2007 on the development of service quality and on suitable measures to tackle the problems. This will obviously lead the Commission to propose a European railway network with a focus on freight. I hope to present the report in October.
As many of you have said, any compromise is clearly just a step and may be seen to be limited, but a step can also be seen as a measure of progress. For my own part, I am convinced that by adopting this third Railway Package, Parliament will send out a powerful signal to the people of Europe, who can make much greater use of rail as a means of travel.
I would add that we are in the process of establishing passengers' rights, based on the notion of European citizenship. With regard to aircraft passengers, much remains to be done in order to give effect to the law. In the case of rail passengers, they obviously need to be supplied with clear, straightforward information enabling them to understand what they are entitled to expect. I believe, however, that we are effectively sending out a strong signal by demonstrating that we are determined to press ahead with development of a proper passengers' charter to give everyone - including the least advantaged - greater access to mobility.
Such is my conviction and I would conclude, Mr President, by thanking once again all the Members of the House, whose observations will assist us in the process of closely monitoring how these texts are applied.
The debate is closed.
The vote will take place on Tuesday, 25 September 2007.
Written statements (Rule 142)
in writing. - (FR) I am very pleased that Parliament and the Council have managed to reach agreement on the third Railway Package.
With regard to my colleague Dirk Sterckx's report, it is a particular source of satisfaction that we got the Council to accept that passengers' rights and obligations should apply to everyone travelling by train in the European Union, and not just to international passengers.
All rail passengers are now to have significant rights, concerning, for example, compensation in the event of delays or cancellations, the information that is supplied to them, and access for people with reduced mobility.
With regard to Georg Jarzembowski's report, opening the international rail passenger market to competition from 1 January 2010 ought to make rail a more efficient means of transport and to have a positive impact for passengers, in terms of prices and choice of train operators.
In addition, it will be possible to finance loss-making railway lines if they have a public-service remit. This measure is important for guaranteeing universal access to rail transport.
The provisions introduced in this third Railway Package represent genuine progress for ordinary people, and I welcome them.
in writing. - (FR) I am very pleased that the approach I had advocated has been taken, namely opening passenger services to competition, but without rushing. The third Railway Package provides for liberalisation of international passenger services from 2010 onwards, with a viable mechanism for financing infrastructure. After the Commission delivers its findings on the economic, social and safety-related aspects in 2012, we can consider calmly whether it is appropriate to extend the existing arrangements to include national passenger services.
We were keen that these measures to modernise the management of rail services should be balanced by significant steps to ensure safety. Train staff will now have to meet common standards of qualification and training, leading to the award of a 'train driver's licence'.
Parliament has also secured a significant improvement in passengers' basic rights on both international and national lines: there are provisions for liability in the event of accidents, and rights for people with disabilities or reduced mobility. I am sorry to see, however, that intractability in the Council has resulted in derogations being permitted for up to 15 years with regard to implementation of the right to information, compensation in the event of delays or accidents and, indeed, provision for carrying bicycles on trains.
in writing. - (HU) One hundred and sixty years ago, in 1846, the first Hungarian railway line was opened between the old city of Pest and the town of Vác. Hungary's first railway line preceded the French bourgeois revolution of 1848 by two years, and more or less the same people were behind both events. This was hardly coincidental. The railway fostered the rise of the middle classes, economic development, disintegration of feudal restrictions and the birth of unified nations. In the second half of the twentieth century, motorisation eclipsed the development of the railways in Hungary too. Fortunately, however, this was only a temporary decline.
The Hungarian railway is in rather a bad state at present, and this is one reason why it is important to apply for Community funds to develop it. Development of international transit rail networks is understandably a priority. Similarly, the importance of suburban railways has increased. At least half a million people commute to Budapest daily for work or study. The only solution to the chronic traffic jams is to introduce congestion charges and focus resources on developing the suburban railway.
Liberalisation is to be welcomed as long as it does not threaten railway employees' jobs or the safety of railway operations. It is likewise important to ensure that passengers' rights are protected by sound guarantees. I hope that, under the new system, with the help of government and EU funds and private capital, the Hungarian railway will once again become as modern as it was in the early days, in the era of great reforms.